DETAILED ACTION
Statement re Text of U.S. Code
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
It is noted that the citation of DE 102014008475 provided on the Information Disclosure Statement (IDS) filed 9/23/2021 is being lined through (to avoid duplicate citation), as such reference was already cited on the PTO-892 (Notice of References Cited) mailed 6/23/2021.  
Election/Restrictions
Newly submitted claims 20, 24, and 25 are directed to an invention that is independent or distinct from the invention originally claimed (as will be discussed in more detail hereinbelow).  That said, since applicant has received an action on the merits for the originally presented invention, this (originally-presented) invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20, 24, and 25 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. 
Newly submitted claims 20, 24, and 25 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Regarding newly-submitted dependent claims 20 and 24:
claims 20 and 24 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
It is noted that claim 12 as previously presented (in the amendment filed 7/30/2020) and examined recited that “the tooth machining tool is a scarping tool, an undercutting tool, a grooving tool or a universal milling or boring tool”, and that claim 14 as previously presented (in the amendment filed 7/30/2020) and examined depended (ultimately, via intervening claim 13) from claim 12 and further recited “wherein the tooth machining tool carries a fly cutter with at least one cutting edge”.  Furthermore, in the Office Action mailed 6/23/2021 (page 4 thereof), an objection to the drawings under 37 CFR 1.83(a) was made for failing to show the scarping tool of claims 12-13 (noting that paragraph 0026 as originally presented explicitly teaches that the embodiment in which the tooth flank machining tool consists of a scarping tool is not illustrated in the drawings).  Additionally, the Office Action mailed 6/23/2021 (page 4 thereof) stated (in an objection to the drawings) “to the extent that the ‘universal milling or boring tool’ is/are intended to be different from the undercutting/grooving tool 7, such universal milling or boring tool (as set forth in claim 10, lines 11-12) isn’t/aren’t shown”.  
In response, Applicant submitted (on 9/23/2021) a new Figure (Figure 7, which includes therewithin subfigures 7a, 7b, 7c, 7d, 7e), which, according to the amendment to the Brief Description of the Drawings (re the new paragraph added after paragraph 0018 and before the heading “DETAILED DESCRIPTION”) that was filed on 9/23/2021, “shows schematically the combination tool 3, wherein a tooth machining tool 7 is a scarping tool, an undercutting tool, a grooving tool, a milling tool, or boring tool”, and likewise, according to the amendment to paragraph 0026 that was filed on 9/23/2021 with the new Figure, includes a depiction of a tool flank machining tool that “may consist of a scarping tool…”.  Furthermore, claim 12 has now claim 14 still recites that “the tooth machining tool carries a fly cutter with at least one cutting edge”, and additionally, new dependent claims 20-24 have been added (each depending directly from claim 12), wherein claim 20 recites that “the tooth machining tool is a scarping tool”, claim 21 recites that “the tooth machining tool is an undercutting tool”, claim 22 recites that “the tooth machining tool is a grooving tool”, claim 23 recites that “the tooth machining tool is a milling tool”, and claim 24 recites that “the tooth machining tool is a boring tool”.
As disclosed, it is noted that the specification as originally filed explicitly teaches (see paragraphs 0022-0023) that the (originally) shown tooth machining tool 7 (i.e., of Figures 1-6) includes a pin 12 that “carries multiple fly cutters 8 that respectively feature a cutting edge 9”, such that “[D]uring a rotation of the combination tool 3 about its rotational axis, the cutting edges revolve about the axis of the combination tool 3 illustrated in the figure along an envelope”.  Furthermore, paragraph 0024 as originally filed teaches that “[I]n the exemplary embodiment” (i.e., as shown in Figures 1-6), “the tooth machining tool 7 arranged on the free end of the combination tool 3 is a tool for respectively producing grooves or undercuts” and “[T]o this end, the tooth flank machining tool 7 illustrated in Figure 3 is moved into a machining position”.  
Thus, as best understood, it appears that the specification as originally filed indicates that the shown embodiment of Figures 1-6 utilizes a tooth machining tool 7 comprising/carrying fly cutters 8, each fly cutter having a respective cutting edge 9, and further teaches that such tooth machining tool 7 (comprising the fly cutters 8) is used for producing grooves or undercuts (paragraphs 0022-0025).  Additionally, as best understood (original paragraph 0026, for 
Furthermore, as best understood from original paragraphs 0010 and 0030 (in combination with the aforedescribed teachings/discussions re scarping, fly cutters, and grooving/undercutting via the fly cutters), the disclosure as originally filed presents (i) a scarping tool, (ii) undercutting or grooving tool, and (at best) (iii) “a universal milling or boring tool” (at best, one tool that can both mill and bore, though it is unclear whether the specification intends for one tool that can perform both operations, or instead intends for one tool that can mill and a further tool that can bore) as alternatives to one another, i.e., alternative embodiments/species.
That said, as best understood, claim 12 as previously examined (re the Office Action mailed 6/23/2021) was generic to plural species (i.e., a first and originally-not-shown species in which the tooth machining tool is a scarping tool; a second species shown in Figures 1-6 in which the tooth machining tool 7 includes fly cutters 8 that can perform undercutting and grooving as discussed in at least paragraphs 0022-0025; and a third and apparently not-shown species in which the tooth machining tool is instead a universal milling or boring tool), and claim 14, which depended (ultimately, via intervening claim 13) therefrom was specific to the shown species of Figures 1-6.  
Thus, given that a claim (i.e., claim 14 as set forth in the amendment filed 7/30/2020 and examined in the Office Action mailed 6/23/2021) specific to one of the aforementioned species was already examined, i.e., since applicant has received an action on the merits for the originally presented invention, this invention (i.e., the aforedescribed second species of original Figures 1-6 in which the tooth machining tool 7 includes fly cutters 8 that can perform undercutting and claims 20 and 24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.  It is noted that new claim 23 does not recite a “universal” milling and boring tool, but merely recites that the tooth machining tool is a “milling tool”.  It is noted that the undercutting and grooving operations via the rotating fly cutters 8, as described in paragraphs 0023-0025, can be broadly considered a “milling” operation, and thus, claim 23 is not being withdrawn.
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species, as viewed in the aforementioned figures and as described above.  In addition, these species are not obvious variants of each other based on the current record.
Additionally, there is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
the inventions require a different field of search (for example, searching different classes/subclasses, and/or electronic resources, and employing different search queries), and the prior art applicable to one invention would likely not be applicable to another invention.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	Thus, claims 20 and 24 are withdrawn from consideration as being directed to a non-elected invention (species).
Regarding newly-submitted dependent claim 25:
claim 25 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
	It is noted that claims 12-19 as presented in the amendment filed July 30, 2020 and examined in the Office Action mailed June 23, 2020 were all directed to a “combination tool”.  In contrast, newly submitted independent claim 25 (submitted 9/23/2021) is directed to a “method of using a combination tool to produce gears”.  
The inventions are independent or distinct, each from the other because:
The inventions (“method of using a combination tool to produce gears”, as set forth in new independent claim 25, vs. the originally presented and examined claims directed to the “combination tool” as set forth in previously-presented and examined claims 12-19, as presented 7/30/2020 and as examined in the Office Action mailed 6/23/2021) are related as process and apparatus for its practice, respectively.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case, the apparatus as claimed can be used to practice a process in which the workpiece is advanced relative to the combination tool rather than the combination tool being advanced relative to the workpiece, or a process in which the combination tool is removed (such as for cleaning or repair) from a tool spindle after use of the skiving wheel, for example.  
Restriction for examination purposes as indicated is proper because the inventions (method vs. combination tool) listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:

Thus, claim 25 is withdrawn from consideration as being directed to a non-elected invention.
Claim Rejections - 35 USC § 112
Claims 12-19 and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 12, lines 3-5, the claim recites “wherein when rotationally driven around said first axis and advanced in a direction of tooth flanks of a workpiece gear”.  However, it is unclear what is meant by “in a direction of tooth flanks”, i.e., a direction toward tooth flanks; in some (broad and unspecified-in-the-claim) direction in which (some portion of) tooth flanks extend(s) or some (broad and unspecified-in-the-claim) direction that intersects some portion of tooth flanks.  In other words, it is unclear as claimed whether “a direction of tooth flanks of a workpiece gear” is intended to be a direction of movement that is toward such tooth flanks, or whether such is instead intended to reference some physical aspect/direction that is itself “of” (in some capacity) such tooth flanks.  
In claim 12, line 11, the claim recites “a skiving wheel”.  However, given that a skiving wheel was already previously recited in claim 12, line 3, it is unclear as set forth in claim 12, line 11 whether the “skiving wheel” of line 11 is intended to reference an additional skiving claim 12, line 12; in claim 13, lines 4-5; in claim 13, line 7; in claim 15, line 1; and in claim 17, line 1) lack clear/sufficient antecedent basis, as it is unclear which “skiving wheel” is intended to be referenced, i.e., that of claim 12, line 3, or that of claim 12, line 11.
Claim Rejections - 35 USC § 102
Claims 12-19 and 21-23, as best understood in view of the above rejections based on 35 USC 112, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 8,596,939 to Prock et al. 
It is noted that claims 12-19 and 21-23 are directed to a “combination tool”.  It is also noted that claims 12-13, in particular, both recite quite a bit of functional or intended use type language.  That being said, it is noted that in order to meet such functional or intended use type language, all that is necessary is that the prior art be merely capable of performing the claimed function(s) or intended use(s).  
Prock et al. teaches a “combination tool” (driven by tool spindle 24; see Figure 9) for use in a method for producing gears (see, for example, col. 1, lines 15-30, for example, as well as at least col. 4, lines 1-3, and col. 4, lines 42-61, for example) .  A skiving wheel 2 is rotationally driven by the tool spindle 24 so as to produce a gearing (with teeth 1’; see Figure 1) in a workpiece 1 gear.  See Figure 9, as well as at least col. 4, lines 27-62, for example.  
The combination tool additionally includes a “tooth machining tool” 12 that is “rigidly connected” to the skiving wheel 2 (see Figure 9, noting the shown configuration, and noting that both are driven by spindle 24; see also col. 4, lines 27-37 and col. 6, lines 52-56, for example).  at least different, such as in size or number of teeth, from skiving wheel 2, for example.  See Figure 9, for example, as well as at least col. 4, lines 27-37, for example.
Additionally, the workpiece gear 1 is affixed to a workpiece spindle 23, and is thus capable of being rotationally driven synchronously with the skiving wheel 2 by the workpiece spindle 23 in a first step in which the workpiece spindle 23 and the tool spindle 24 are “aligned at an axial intersection angle” (re claim 13) to one another.  See Figure 9.  While it is noted that no particular axes or frames of reference for defining such an angle are provided in the claim, nor is such axial intersection angle actually required to be carried out in order to meet the claim language, it is noted that Prock et al. does teach that the tool spindle 24 and the workpiece spindle 23 are pivotable (about respective axes perpendicular to the plane of the Figure re Figure 9; see Figure 9 and also at least col. 2, lines 51-66, for example) so as to adjust the “axis intersection angle relative to the direction of the infeed motion of the workpiece spindle” (col. 2, lines 64-66).  Additionally, again, while it is noted that such is not required in order to meet the claims given that the claims are drawn to the combination tool, per se, rather than the method of using such tool, it is also noted that the combination tool (driven by spindle 24), and thus the skiving wheel, is capable of being “advanced” (re claim 12) via the aforedescribed pivoting of spindle 24.  See Figure 9, as well as at least col. 2, lines 51-66, and col. 4, lines 42-46, col. 3, lines 3-8 and 27-37, for example.  Note that such “advancing” via the pivoting of spindle 24 is capable of performing advancement of the skiving wheel that is in a direction that is “of” tooth flanks of the workpiece gear 1, as broadly claimed, at least in that pivoting tool spindle 24 in, for 
Regarding claim 13, again, it is noted that the claims are drawn to the combination tool, per se, and not to the method of use thereof, nor to the apparatus (including a tool spindle and a workpiece spindle, mentioned in claim 13) for using the combination tool to machine a workpiece.  That said, regarding the limitation “wherein the tooth machining tool in relation to the skiving wheel is operated with a different speed ratio between a workpiece spindle and a tool spindle and a different axial intersection angle (α) between the workpiece spindle and the tool spindle, wherein the skiving wheel is rotationally driven by the tool spindle and wherein the workpiece gear is rotationally driven by the workpiece spindle” in claim 13, it is noted that the combination tool is considered to be at least inherently capable of being so used, simply by providing the combination tool to a tool spindle and varying the speed thereof when skiving tool 2 is used to machine a workpiece as compared to when “tooth machining tool” 12 is used to machine a workpiece, and by merely changing the position (re the broadly-recited “axial intersection angle”) of the tool spindle to which the combination tool is attached and the position of a workpiece spindle re the tooth machining tool vs. the skiving wheel, as broadly claimed.  Again, it is noted that the present claims are not directed to a method of machining a workpiece using the claimed combination tool, but rather, nor are they directed to the machining apparatus (including the tool spindle and workpiece spindle) which operates the combination tool, but claim 13) does not provide further limits on structure of the combination tool.    
Regarding claim 14, it is noted that Prock et al. specifically teaches that the tooth machining tool 12 (Figure 9) has teeth (one of which is shown in Figure 5), and further teaches that the teeth are cutting teeth (see at least col. 5, line 44 through col. 6, line 9, as well as at least col. 6, lines 40-42 and 52-56, for example).  That being said, the tooth machining tool 12 “carries” a “fly cutter” (as broadly claimed), such as one of the cutting teeth, and the fly cutter has at least one cutting edge (or else the teeth wouldn’t be cutting teeth as disclosed by Prock et al.).  
Regarding claims 15 and 17, the skiving wheel 2 is arranged between the tooth machining tool 12 and a combination tool “clamping end”, such as an end (i.e., the right end re Figure 9) of the combination tool that is more proximate to (so as to be retained or “clamped” by/to) the tool spindle 24.  See Figure 9.
Regarding claims 16 and 18-19, the tooth machining tool 12 is “assigned to” the free end (for example, the end distal from the spindle 24, which is the left end re Figure 9) of the combination tool 2+12).  See Figure 9.  
Regarding claims 21-22, the tooth machining tool 12 is considered to be capable or undercutting or grooving, simply by providing relative movement between the tooth machining tool 12 and a workpiece in a manner so as to perform such undercutting or grooving steps, noting that the tool 12 is blind as to the manner of use thereof, but rather, is capable of performing desired machining of a workpiece by virtue of the cutting edges thereof.  

Additionally/alternatively, regarding claim 23, it is noted that the tooth machining tool 12 is considered, as broadly claimed, a milling tool in that it is capable of performing milling by rotating (via a tool spindle such as 24) relative to a workpiece while in engagement with the workpiece to machine the workpiece.  See Figure 5, Figure 9, and col. 5, line 44 through col. 6, line 9, as well as at least col. 6, lines 52-56, for example.  
Response to Arguments
Applicant's arguments filed September 23, 2021 have been fully considered but they are not persuasive.
In particular, regarding the previous (and present) rejection(s) of the claims as being anticipated under 35 USC 102(a)(1) by U.S. Pat. No. 8,596,939 to Prock et al. (hereinafter, “Prock”), Applicant has (on page 10 of the reply filed 9/23/2021) asserted that “Prock fails to disclose a tooth machining tool which is different from a skiving wheel, wherein the tooth machining tool and the skiving wheel are rigidly connected to one another and form the combination tool” (re the amended limitation submitted 9/23/2021 “a tooth machining tool which is different from a skiving wheel, wherein the tooth machining tool and the skiving wheel are rigidly connected to one another and form the combination tool”, as set forth independent claim 12).  Applicant has (also on page 10 of the 9/23/2021) pointed to various teachings in the Prock reference about the structure of the two tools 2 and 12 to support Applicant’s assertion that the two tools are not “different” tools.  However, such is not persuasive, noting that, even as argued by Applicant, Prock teaches two tools, i.e., regardless of what differences in structure do or do 
Furthermore, The combination tool additionally includes a “tooth machining tool” 12 that is “rigidly connected” to the skiving wheel 2 (see Figure 9, noting the shown configuration, and noting that both are driven by spindle 24; see also col. 4, lines 27-37 and col. 6, lines 52-56, for example).  
	Additionally/alternatively, it is noted that despite Applicant’s assertion that both tools 12 and 2 of Prock are shaped like a gear wheel, and that thus, “both tools 2 and 12” (of Prock) “are skiving wheels” (page 10 of the reply filed 9/23/21), it is noted that the claims do not clearly specify which skiving wheel the tooth machining tool is “different from” (re the limitation “a tooth machining tool which is different from a skiving wheel”), nor do the claims specify any particular structure or features of the tooth machining tool that differ from “a” skiving tool.  It is noted that the features upon which applicant relies (i.e., some unspecified structural difference between the tooth machining tool and the skiving tool) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  It is also additionally noted that tooth machining tool 12 is at least
Regarding Applicant’s assertion (page 10 of the reply filed 9/23/2021) that “[F]or the foregoing reasons, claim 12 and all claims dependent therefrom are novel and patentable over the cited art”, such is not persuasive, and likewise, the foregoing reasoning also applies regarding all of the examined claims that are dependent from independent claim 12.  
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
January 11, 2022